Brace, J.
This case is certified here from the Kansas City court of appeals, as being in conflict with previous decisions rendered by the St. Louis court of appeals. It is reported in 32 Mo. App. 125. The conclusion reached by the Kansas City court of appeals in this case, that a bona fide sale of goods and chattels, the possession of which is not taken, within a reasonable time after the sale, within the meaning of section 2505, Revised Statutes, 1879, is not void, as to an -existing creditor at the time of the sale, if before the institution of an attachment suit by such creditor the vendee takes and retains actual, continuous possession of the property, and remains in possession thereof at the time of the levy of the writ in such suit upon such property, meets with our approval. The precise question, under that section of the statute, has not hitherto been passed *380upon by this court, but the decision of the court of appeals finds support in the rulings of this court in the following cases: Dobyns v. Meyer, 95 Mo. 132; Petring v. Chrisler, 90 Mo. 650. The judgment of the Kansas City court of appeals is affirmed.
All concur.